Citation Nr: 1812391	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim regarding whether the character of his discharge is considered a bar to receipt of Department of Veterans Affairs (VA) disability benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel
INTRODUCTION

The appellant served on active duty from March 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2017, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeal of whether new and material evidence has been received to reopen the appellant's claim regarding whether the character of his discharge is considered a bar to receipt of VA disability benefits.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The contents of the appellant's claims file currently available for review by the Board and the AOJ are entirely contained in the Legacy Content Manager Documents system (formally, Virtual VA) and VBMS.  Significantly, it appears that some of the relevant contents of the appellant's claims file have not been properly associated with these electronic databases, and are currently missing and unavailable for review.  Specifically, the electronic claims file is missing at least the following documents: (1) March 21, 1972 Facts and Circumstances surrounding the appellant's discharge with discharge letter; (2) December 18, 1972 VA Administrative Decision (final denial that adjudicated the issue of whether the character of the Veteran's discharge is considered a bar to receipt of VA disability benefits); and (3) July 11, 2013 VA letter, which it has described as "VA letter regarding your claim."  Indeed, in October 2017, a Decision Review Officer (DRO) from the RO indicated that he was contacted by the appellant's representative regarding the December 1972 Administrative Decision cited in the August 2014 Statement of the Case.  The representative noted that the December 1972 Administrative Decision was not associated in the appellant's file on VBMS.  The DRO also could not locate the document on VBMS and informed the representative that there is a possibility that the December 1972 Administrative Decision was present in the paper (physical) claims file and was not uploaded properly into VBMS.  The DRO indicated to the representative that he would initiate a search for this missing record.  To date, no such search has been conducted.  For this reason, the appellant's appeal will be remanded for appropriate action.

Accordingly, the case is REMANDED for the following actions:

1. Take all procedurally appropriate actions to associate the missing contents to the electronic claims file.  These documents include, but are not limited to, (1) March 21, 1972 Facts and Circumstances surrounding the appellant's discharge with discharge letter; 
(2) December 18, 1972 VA Administrative Decision (final denial that adjudicated the issue of whether the character of the Veteran's discharge is considered a bar to receipt of VA disability benefits); and (3) July 11, 2013 VA letter regarding the Veteran's claim.

Actions should include, but are not limited to, providing specific notice requesting the appellant to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the appellant.

All attempts to add the missing contents of the original claims file to the electronic claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the electronic claims file.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims file must be associated with the electronic claims file.

2. After completion of the above actions, to the extent possible, review all evidence added to the electronic file since the August 2014 Statement of the Case that pertains to the issue on appeal.  After undertaking any additional development which may be necessary, readjudicate the appeal if, and only if, the evidence submitted since the August 2014 Statement of the Case pertains to the issue on appeal to determine if entitlement to the benefits sought is warranted.  If the determination remains adverse to the appellant, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

